DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7, 9-17, and 19-20 are allowed under this Office action.

Allowable Subject Matter
Claims 1-7, 9-17, and 19-20, are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-7, 9-17, and 19-20, were carefully reviewed and a search with regards to independent claims 1 and 11 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1-7, 9-17, and 19-20, specifically independent claims 1 and 11,  the prior art searched was found to neither anticipate nor suggest an apparatus for visualizing congestion of people, comprising: an area-specific image storage configured to store area-specific images captured by a plurality of cameras that respectively capture different areas in a specific space; a two-dimensional map storage configured to store a two-dimensional map for the specific space; an area-specific congestion calculator configured to calculate, based on the area-specific images, an area-specific congestion for each of areas captured by the plurality of cameras in the specific space, wherein the area-specific congestion is a degree of congestion of the each of areas, and the degree of congestion is related to data that quantifies the movements of the people existing in each of the area-specific images; a mapping area identifier configured to identify a mapping area corresponding to each of the captured areas on the two-dimensional map, based on a mapping point set in each of the two- dimensional map and the area-specific images; and an area-specific congestion visualizer configured to visually display, on the two- dimensional map, the area-specific congestion for each of the captured areas, based on the mapping area, wherein, when an overlapping area that overlaps between the mapping areas corresponding to the respective captured areas exists in the two-dimensional map, the area-specific congestion visualizer is further configured to correct a congestion of the overlapping area based on calculation of congestions of areas that corresponds to the overlapping area among the captured areas and visually display the corrected congestion on the two-dimensional map.
The most relevant arts searched, Rutschman, etc. (US 20180239948 A1), modified by Jarrell, etc. (US 20170301220 A1), Lecompte, etc. (US 20020041328 A1), and Oami (US 20050122323 A1), teach that an apparatus for visualizing congestion of people, comprising: an area-specific image storage configured to store area-specific images captured by a plurality of cameras that respectively capture different areas in a specific space; a two-dimensional map storage configured to store a two-dimensional map for the specific space; an area-specific congestion calculator configured to calculate, based on the area-specific images, an area-specific congestion for each of areas captured by the plurality of cameras in the specific space, wherein the area-specific congestion is a degree of congestion of the each of areas, and the degree of congestion is related to data that quantifies the movements of the people existing in each of the area-specific images; a mapping area identifier configured to identify a mapping area corresponding to each of the captured areas on the two-dimensional map, based on a mapping point set in each of the two- dimensional map and the area-specific images; and an area-specific congestion visualizer configured to visually display, on the two- dimensional map, the area-specific congestion for each of the captured areas, based on the mapping area. However, Rutschman, modified by Jarrell, Lecompte, and Oami, does not teaches every claimed limitation, especially the claimed limitation of "an area-specific congestion visualizer configured to visually display, on the two- dimensional map, the area-specific congestion for each of the captured areas, based on the mapping area, wherein, when an overlapping area that overlaps between the mapping areas corresponding to the respective captured areas exists in the two-dimensional map, the area-specific congestion visualizer is further configured to correct a congestion of the overlapping area based on calculation of congestions of areas that corresponds to the overlapping area among the captured areas and visually display the corrected congestion on the two-dimensional map” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612